Citation Nr: 0811643	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  04-24 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
skin disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral knee patellofemoral syndrome, claimed as joint 
pain.  

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
depressive disorder with somatic preoccupation, claimed as 
secondary to service-connected congestion and shortness of 
breath.  

4.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD), claimed as a stomach disorder, due to 
an undiagnosed illness.

5.  Entitlement to service connection for coronary artery 
disease with congestive heart failure, due to an undiagnosed 
illness.  

6.  Entitlement to service connection for degenerative 
arthritis of the lumbar spine, due to an undiagnosed illness.

7.  Entitlement to a rating in excess of 20 percent for an 
undiagnosed disability manifested by a tingling sensation of 
the body, fatigue, memory loss, and headaches.

8.  Entitlement to a rating in excess of 10 percent for a 
disability manifested by congestion and shortness of breath.  

9.  Entitlement to a total disability rating based on 
individual unemployability  (TDIU) due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from June 1967 until January 
1969 and from March 1985 until July 1991.  He served in 
Southwest Asia during Operation Desert Storm.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from  rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in North Little 
Rock, Arkansas.

The issue of entitlement to TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed December 1999 decision, the Board denied 
a claim of entitlement to service connection for a skin 
disorder.

2.  The evidence added to the record since December 1999, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim.

3.  In an unappealed August 2002 decision, the Board denied 
claims of entitlement to service connection for bilateral 
patellofemoral pain syndrome and for depression.

4.  The evidence added to the record since August 2002, when 
viewed by itself or in the context of the entire record, does 
not relate to an unestablished fact necessary to substantiate 
the claims.

5.  The veteran's stomach complaints, which were not 
demonstrated in service or for several years following 
separation, have been attributed to known clinical diagnosis 
of GERD; no competent evidence causally relates GERD to 
active service.

6.  The veteran's heart disorder, which was not demonstrated 
in service or for several years following separation, has 
been attributed to a known clinical diagnosis of congestive 
heart failure; no competent evidence causally relates 
congestive heart failure to active service.

7.  The veteran's lumbar spine disorder, which was not 
demonstrated in service or for several years following 
separation, has been attributed to a known clinical diagnosis 
of degenerative arthritis; no competent evidence causally 
relates lumbar arthritis to active service.

8.  Throughout the rating period on appeal, the veteran's 
undiagnosed disability manifested by a tingling sensation of 
the body, fatigue, memory loss, and headaches has been shown 
to restrict daily activities by no more than 25 percent of 
pre-illness level; the disability has not resulted in periods 
of incapacitation of at least four weeks duration per year.

9.  Throughout the rating period on appeal, the veteran's 
disability manifested by congestion and shortness of breath 
has been manifested by lung obstruction;  pulmonary function 
tests (PFTs) reveal FEV-1 of 99 percent predicted and FEV-
1/FVC of 74 percent predicted.  


CONCLUSIONS OF LAW

1.  The December 1999 Board decision which denied a claim of 
entitlement to service connection for a skin disorder is 
final.  38 U.S.C.A. § 7104 (West 2002).

2.  The evidence received subsequent to the December 1999 
Board decision is not new and material, and the requirements 
to reopen a claim of entitlement to service connection for a 
skin disorder have not been met.  38 U.S.C.A. §§ 5108, 
5103(a), 5103A, 5107(b), 7104 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159 (2007).

3.  The August 2002 Board decision which denied claims of 
entitlement to service connection for bilateral 
patellofemoral pain syndrome and for depression is final.  
38 U.S.C.A. § 7104 (West 2002).

4.  The evidence received subsequent to the August 2002 Board 
decision is not new and material, and the requirements to 
reopen a claim of entitlement to service connection for 
bilateral patellofemoral pain syndrome and for depression 
have not been met.  38 U.S.C.A. §§ 5108, 5103(a), 5103A, 
5107(b), 7104 (West 2002); 38 C.F.R. §§ 3.156, 3.159 (2007).

5.  GERD was not incurred in or aggravated by active service, 
nor may it be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2007).

6.  Coronary artery disease with congestive heart failure was 
not incurred in or aggravated by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2007).

7.  Degenerative arthritis of the lumbar spine was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103(a), 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2007).

8.  The criteria for entitlement to an evaluation in excess 
of 20 percent for an undiagnosed disability manifested by a 
tingling sensation of the body, fatigue, memory loss, and 
headaches have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.88b, 
Diagnostic Code (DC) 6354 (2007).

9.  The criteria for entitlement to an evaluation in excess 
of 10 percent for a disability manifested by congestion and 
shortness of breath have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.97, 
DC 6602 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

In July 1995, the RO denied entitlement to service connection 
for a skin disorder, claimed both on a direct basis and as 
due to an undiagnosed illness.  The veteran appealed that 
determination and the matter came before the Board in 
December 1999.  At that time, the claim was denied.  

Also in July 1995, the RO denied entitlement to service 
connection for joint pain in the knees, claimed as due to an 
undiagnosed illness.  The veteran appealed that determination 
and the matter came before the Board in December 1999.  At 
that time, a remand was ordered.  The RO continued to deny 
the claim, and the matter returned to the Board in August 
2002.  At that time, the Board denied the claim.   

In May 2001, the RO denied entitlement to service connection 
for depression, claimed as secondary to service-connected 
disability.  The veteran appealed that determination and the 
matter came before the Board in August 2002.  At that time, 
the claim was denied.  

Based on the procedural history set forth above, the 
appropriate issues for consideration are whether new and 
material evidence has been received to reopen the claims.

It appears that the RO has reopened the veteran's skin, knee 
and depression claims.  However, the preliminary question of 
whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim on its merits.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995), aff'd, Barnett v. Brown, 83 
F.3d 130 (Fed. Cir. 1996).  Therefore, regardless of the 
manner in which the RO characterized the issue, the initial 
question before the Board is whether new and material 
evidence has been presented.

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 38 C.F.R. § 3.156(a).  
Because the veteran filed his claims after this date, the new 
version of the law is applicable in this case.  Under the 
revised regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a) (2007).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992). However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999); but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminates the concept of a well-grounded 
claim).

The Board will address each new and material claim in turn.  



Skin Disorder

Again, the Board denied a claim of entitlement to service 
connection for a skin disorder in December 1999.  That 
determination is final.  See 38 U.S.C.A. § 7104.

The evidence of record at the time of the last final Board 
decision in December 1999 included available service medical 
records which showed normal skin findings
in January 1969, January 1982, December 1987, and April 1991.  
The veteran denied skin problems in accompanying reports of 
medical history.  The post-service evidence included an 
October 1994 VA examination.  At that time, he had complained 
of a rash with painful blisters on the soles and sides of his 
feet which developed shortly after his return from Desert 
Storm.  The examiner diagnosed status-post herpes zoster, by 
history, and probable hyperhidrosis of the feet.  

A June 1995 examination performed in association with the 
veteran's National Guard service showed normal findings but 
indicated subjective skin complaints, specifically, a rash on 
the right foot.  VA clinical records dated from 1995 through 
1998 reflected continued complaints and treatment referable 
to a skin disorder.  Additionally, the record in December 
1999 also included numerous lay statements from relatives and 
acquaintances, which attested to his skin rashes.  

Based on the above evidence, the Board denied the veteran's 
skin claim in December 1999.  Specifically, it was noted that 
the veteran had a diagnosis pertaining to the skin, and as 
such, his claim of entitlement to service connection on the 
basis of an undiagnosed illness was precluded.  The Board 
further found that, due to an absence of demonstrated 
continuity of symptoms, a grant of direct service connection 
was not warranted.  

The evidence added to the record subsequent to the December 
1999 Board decision includes VA clinical records showing 
continued skin complaints. Such records were not previously 
before agency decisionmakers.  However, this evidence does 
not relate to an unestablished fact necessary to substantiate 
the claim.  

Specifically, such evidence does not demonstrate that the 
skin problems are the result of an undiagnosed illness or 
that there is any causal relationship between the skin 
problems and active service.  As such, the submissions are 
not material under 38 C.F.R. § 3.156(a).  Additional lay 
statements have also been added to the record, but these are 
also not material, for the same reasons.  Based on the 
foregoing, the veteran's request to reopen a claim of 
entitlement to service connection for a skin disorder is 
denied.

Knee Disorder

Turning now to the veteran's knee claim, the Board denied 
service connection for a knee disorder in August 2002.  That 
determination is final.  See 38 U.S.C.A. § 7104.

The evidence of record at the time of the last final Board 
decision in August 2002 included available service medical 
records.  Such records showed normal examination findings in 
January 1969, January 1982, December 1987, and April 1991.  
On those occasions, musculoskeletal findings were normal, and 
the veteran denied joint pain in accompanying reports of 
medical history.  

The post-service evidence included an October 1994 VA 
examination.  At that time, the veteran had complained of a 
knee pain since October 1991.  The examiner diagnosed chronic 
arthralgias of both knees, the cause of which was not shown 
on radiographic examination.  A later VA examination in 
February 2000 diagnosed patellofemoral pain syndrome. 

Also of record at the time of the last final Board decision 
in August 2002 were VA clinical records dated from 1995 
through 2002 reflecting continued complaints and treatment 
referable to joint pain.  Additionally, the record in August 
2002 also included numerous lay statements from relatives and 
acquaintances, which attested to the veteran's joint and knee 
problems.  

Based on the above evidence, the Board in August 2002 denied 
the veteran's knee claim.  Specifically, it was noted that 
the evidence failed to show that patellofemoral pain syndrome 
was manifest to a degree of 10 percent or more at any time 
following service.  It was further noted that, because the 
service medical records failed to show knee treatment, and 
because of the absence of evidence showing a causal 
relationship between the current diagnosis and active 
service, that a grant of direct service connection was not 
warranted. 

The evidence added to the record subsequent to the August 
2002 Board decision reveals continued knee complaints. Such 
records were not previously before agency decisionmakers.  
However, this evidence does not relate to an unestablished 
fact necessary to substantiate the claim.  

Specifically, such evidence does not demonstrate that the 
knee problems are the result of an undiagnosed illness or 
that there is any causal relationship between the knee 
problems and active service.  As such, the submissions are 
not material under 38 C.F.R. § 3.156(a).  Additional lay 
statements have also been added to the record, but these are 
also not material, for the same reasons.  Based on the 
foregoing, the veteran's request to reopen a claim of 
entitlement to service connection for a knee disorder is 
denied.

Depression

The Board will now address the veteran's depression claim.  
Again, the Board denied a claim of entitlement to service 
connection for depression in August 2002.  That determination 
is final.  See 38 U.S.C.A. § 7104.

The evidence of record at the time of the last final Board 
decision in August 2002 included available service medical 
records.  Such records showed normal examination findings in 
January 1969, January 1982, December 1987, and April 1991.  
On those occasions, psychiatric findings were normal, and the 
veteran denied depression, excessive worry, and nervous 
trouble of any sort in accompanying reports of medical 
history.  

The post-service evidence included an October 1994 VA 
examination showing normal psychiatric findings, as did a 
June 1995 examination performed in association with the 
veteran's National Guard service.  A later VA examination in 
September 2000 contained a diagnosis of depressive disorder 
with somatic preoccupation.  The examiner stated that the 
depression appeared to be a separate condition from his 
service-connected disabilities.

Based on the above evidence, the Board in August 2002 denied 
the veteran's depression claim.  Specifically, it was noted 
that the evidence failed to show that depression was 
proximately due to or the result of any service-connected 
disability.  Moreover, there was no competent evidence to 
show that depression was incurred or aggravated in active 
service.     

The evidence added to the record subsequent to the August 
2002 Board decision reveals continued psychiatric complaints.  
Additionally, psychiatric testing performed in association 
with a disability determination of the Social Security 
Administration was added to the claims folder.  Such records 
were not previously before agency decisionmakers.  However, 
this evidence does not relate to an unestablished fact 
necessary to substantiate the claim.  

Specifically, such evidence does not demonstrate that the 
psychiatric problems are the result of an undiagnosed illness 
or that there is any causal relationship between the 
veteran's depression and active service.  As such, the 
submissions are not material under 38 C.F.R. § 3.156(a).  
Additional lay statements have also been added to the record, 
but these are also not material, for the same reasons.  Based 
on the foregoing, the request to reopen a claim of 
entitlement to service connection for depression is denied.

II.  Service Connection

The veteran is claiming entitlement to service connection for 
GERD, coronary artery disease with congestive heart failure, 
and degenerative arthritis of the lumbar spine.  
Specifically, he contends that each of these disabilities is 
the result of an undiagnosed illness incurred during service 
in the Persian Gulf.

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted during active duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, a Persian Gulf veteran shall be service-
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
veteran is a veteran who had active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  

In addition, signs or symptoms which may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to the 
following: fatigue, signs or symptoms involving skin, 
headache, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317.

As noted above, the first question to consider in evaluating 
a service connection claim is whether the evidence 
establishes a current disability.  In this regard, a VA 
clinical record dated in June 2004 contains a diagnosis of 
GERD.  A February 2004 VA record notes a diagnosis of 
congestive heart failure.  Finally, a July 1999 MRI of the 
lumbar spine shows mild degenerative facet arthritis.  

Based on the above, the competent evidence demonstrates a 
current diagnosis referable to the veteran's GERD, heart, and 
lumbar spine claims.  As such, the first element of service 
connection has been satisfied.  However, as will be explained 
below, the remaining elements of a service connection claim 
have not been satisfied.

With respect to in-service incurrence, there is no showing of 
complaints or treatment for GERD, heart disease, or a lumbar 
spine disorder during active duty.  
In fact, the veteran denied any problems in reports of 
medical history completed in January 1969, January 1982, 
December 1987, and April 1991.  

Moreover, the post-service evidence does not show treatment 
related to GERD, heart disease, or the lumbar spine for 
several years following active service, and no competent 
medical evidence causally relates the current diagnoses to 
active service.  For these reasons, a grant of direct service 
connection on a nonpresumptive basis for GERD, congestive 
heart disease, or a lumbar spine disorder is not appropriate.  

At this juncture, the Board acknowledges the various 
statements submitted by the veteran and by his friends, 
family, and acquaintances.  Such statements indicate that he 
has experienced stomach, heart, and lumbar problems.  It is 
noted that, to the extent that such conditions are observable 
to a lay person, the statements are found to be competent.  
See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

To the extent that lay statements in the present case have 
been offered as a demonstration of continued symptomatology 
since the time of separation from service, the Board finds 
them to hold little probative weight.  Indeed, the absence of 
documented complaints or treatment for several years 
following military discharge is here found to be more 
probative than the veteran's and others' current recollection 
as to symptoms experienced in the distance past.  Indeed, 
evidence of a prolonged period without medical complaint, and 
the amount of time that elapsed since military service, can 
be considered as evidence against the claim.  Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Additionally, the veteran and others have expressed the 
belief that his current disorders are causally related to 
active service.  However, they have not been shown to possess 
the requisite training or credentials needed to render a 
competent opinion as to medical causation.  As such, the lay 
opinions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. 183, 
186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. 
Brown, 9 Vet. App. 195, 201 (1996); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).

The Board will now consider the veteran's central contention, 
that his current GERD, congestive heart disease, and lumbar 
spine disorder are manifestations of an undiagnosed illness 
incurred in the Persian Gulf.  

After a review of the record, it is determined that the 
provisions of 38 C.F.R. § 3.317 do not serve as a basis for 
an award of service connection for the veteran's  GERD, 
congestive heart disease, or lumbar spine disorder.  Again, 
the presumption under 38 C.F.R. § 3.317 only operates where 
the evidence demonstrates an undiagnosed illness, i.e., one 
that is not attributed to any known clinical diagnoses. 

Here, the evidence of record contains diagnoses of GERD, 
congestive heart disease, and degenerative arthritis of the 
lumbar spine.  Therefore, the veteran's current disorders are 
attributed to known clinical diagnoses, precluding 
entitlement to presumptive service connection under 38 C.F.R. 
§ 3.317.

The Board has also considered whether, with respect to the 
veteran's heart or lumbar spine claim, presumptive service 
connection for chronic disease is warranted in the instant 
case.  Under 38 C.F.R. § 3.309(a), cardiovascular-renal 
disease and arthritis are regarded as chronic diseases.  
However, in order for the presumption to operate, such 
disease must become manifest to a degree of 10 percent or 
more within 1 year from the date of separation from service.  
See 38 C.F.R. § 3.307(a)(3).   

As the evidence of record fails to establish any clinical 
manifestations of cardiovascular disease or lumbar arthritis 
within the applicable time period, the criteria for 
presumptive service connection on the basis of a chronic 
disease have not been satisfied.  

In conclusion, the competent evidence of record fails to show 
that the veteran's currently-diagnosed GERD, congestive heart 
disease, or arthritis of the lumbar spine is causally related 
to active service.  Moreover, as his the current disorders 
are  attributable to known clinical diagnoses, a grant of 
presumptive service connection under 38 C.F.R. § 3.317 is 
precluded.  As the preponderance of the evidence is against 
the claims, the benefit of the doubt rule is not applicable.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990).

III.  Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2007).  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  

In cases such as this, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  Nevertheless, where the evidence 
contains factual findings that show a change in the severity 
of symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Fatigue Symptoms

Throughout the rating period on appeal, the veteran is 
assigned a 20 percent rating for an undiagnosed disability 
manifested by a tingling sensation of the body, fatigue, 
memory loss, and headaches.  Essentially, the disability has 
been evaluated as being analogous to chronic fatigue 
syndrome.

The provisions of DC 6354 address chronic fatigue syndrome.  
Under that code, a 20 percent rating applies where the 
evidence shows debilitating fatigue and cognitive impairments 
(such as an inability to concentrate, forgetfulness, 
confusion), or a combination or other signs and symptoms 
which are nearly constant and restrict routine daily 
activities by less than 25 percent of the pre-illness level, 
or; which wax and wane, resulting in periods of 
incapacitation of at least two but less than four weeks total 
duration per year.  

To warrant the next-higher 40 percent evaluation, the 
evidence must show chronic fatigue symptoms that are nearly 
constant and restrict routine daily activities by 50 to 70 
percent of the pre-illness level, or; which wax and wane, 
resulting in periods of incapacitation of at least four but 
less than six weeks total duration per year.

The evidence of record includes an August 2003 VA neurologic 
examination.  At that time, the veteran complained of daily 
chronic fatigue.  He stated that he had to lie down and rest 
for about one hour every day due to his fatigue.  He also 
reported lack of memory and a persistent headache.  
Objectively, cerebral function was intact, as were cranial 
nerves II through XII.  Deep tendon reflexes were 2/4 in the 
upper extremities, and at the knees and ankles.  Sensation 
was intact to all extremities and his gait was normal.  

In addition to the VA examination noted above, outpatient 
clinical records reflect complaints of fatigue and headaches 
on several occasions.  The veteran did not report memory loss 
on those occasions.  Additionally, lay statements of record 
attest to his fatigue.  It is noted that, because fatigue can 
be an observable condition, such lay statements are deemed 
competent.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The overall evidence of record, as detailed in pertinent part 
above, does not demonstrate that the veteran's fatigue 
symptoms restrict routine daily activities by 50 to 70 
percent of the pre-illness level.  Rather, he explained upon 
VA examination that he rested for one hour per day due to 
fatigue.  The evidence also fails to show periods of 
incapacitation of at least four but less than six weeks total 
duration per year.  Therefore, the criteria for the next-
higher 40 percent evaluation under DC 6354 have not been met.  

The Board has also considered whether any alternate 
diagnostic codes could enable a higher rating here.  In this 
vein, DC 8100, for migraines, has been reviewed.  That 
section affords a 30 percent rating for migraines with 
characteristic prostrating attacks occurring on an average 
once a month over the last several months.  

The evidence of record does reveal complaints of headaches.  
For example, an August 2002 VA record indicated complaints of 
headaches occurring about every other day.  Tylenol helped 
the symptoms.  Additionally, a November 2003 clinical record 
indicated severe frontal lobe headaches.  However, the 
overall evidence does not demonstrate a disability picture 
most nearly approximated by the 30 percent rating under DC 
8100.  

Rather, the pattern of chronic headaches appears to be more 
accurately reflected in the current evaluation under DC 6354 
than by DC 8100, which contemplates headaches of a greater 
severity than those typically shown in the present case.  
There are no other relevant code sections for consideration.

Based on the foregoing, there is no support for an evaluation 
in excess of 20 percent for an undiagnosed disability 
manifested by a tingling sensation of the body, fatigue, 
memory loss, and headaches for any portion of the rating 
period on appeal.  As the preponderance of the evidence is 
against the claim, the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49, 54-56 (1990).

Respiratory Symptoms

The veteran is also claiming entitlement to an increased 
rating for a disability manifested by congestion and 
shortness of breath.  Throughout the rating period on appeal, 
the veteran is assigned a 10 percent rating pursuant to DC 
6603, for pulmonary emphysema.  
In order to warrant the next-higher 30 percent evaluation 
under DC 6602, the evidence must contain pulmonary function 
tests (PFTs) showing any of the following:  

*	FEV-1 of 56- to 70-percent 
predicted, 
*	FEV- 1/FVC of 56 to 70 percent, or
*	DLCO (SB) of 56- to 65-percent 
predicted.

In the present case, pulmonary function studies performed in 
August 2003 showed FEV-1 of 99 percent predicted and FEV-
1/FVC of 74 percent predicted.  

Based on the above figures, the veteran does not meet the 
criteria for a compensable evaluation under DC 6602.  In so 
finding, it is acknowledged that the 
above test results did not show the DLCO percent predicted, 
but the overall interpretation was that of minimal  
obstructive lung defect.  

Given this, and given the other test results already 
discussed, the Board finds that the evidence is sufficient to 
conclude that the veteran's disability picture does not most 
nearly approximate the next-higher 30 percent evaluation 
under DC 6602.  

No other evidence of record supports a higher evaluation.  
Indeed, the lay statements describing respiratory problems, 
while competent, simply do not indicate the severity of the 
disability in the terms contemplated under the diagnostic 
criteria.     

In conclusion, there is no support for a rating in excess of 
10 percent for the veteran's service-connected respiratory 
disability for any portion of the rating period on appeal.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).

Finally, the evidence does not reflect that the disabilities 
at issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2007) is not 
warranted.

IV.  Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

It is noted that the veteran's skin, depression, and knee 
claims had been previously denied by the RO.  In claims to 
reopen, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).

To satisfy this requirement, the Secretary is required to 
look at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.  

In this case, the notice letter provided to the veteran in 
November 2002 included the criteria for reopening a 
previously denied claim.  However, that communication did not 
explain why the claim was previously denied.  Therefore, the 
requirements under Kent have not been satisfied.  

Again, VCAA notice errors are presumed prejudicial unless VA 
shows that the error did not affect the essential fairness of 
the adjudication.  Here, the presumption of prejudice is 
overcome.  Indeed, the November 2002 notice letter, while not 
explicitly stating the basis of the prior denial, clearly 
instructed the veteran that the claim could be reopened if 
evidence was submitted that tended to show that the claimed 
conditions were incurred or aggravated by active service.  

Then the RO provided a specific example of the type of 
evidence that would be helpful to the veteran's claim, i.e., 
statements from physicians who treated the veteran during or 
shortly following service.  Therefore, it is concluded that, 
from the notice sent, a reasonable person could be expected 
to understand from the notice what was needed to reopen the 
claim.  Therefore, any prejudice deriving from the inadequate 
Kent notice has been overcome in this case.

Regarding the remaining service connection claims, the VCAA 
duty to notify 
was satisfied by way of letters sent to the veteran in April 
2004 and May 2004, that fully addressed all four notice 
elements and was sent prior to the initial RO decision in 
this matter.  The letters informed him of what evidence was 
required to substantiate the claims and of his and VA's 
respective duties for obtaining evidence.  He was also asked 
to submit evidence and/or information in his possession to 
the RO.  

With respect to the Dingess requirements, the veteran was not 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claims for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot. 

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

With respect to the increased rating claims, § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).   

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on 
employment and daily life (such as a specific measurement or 
test result), VA must provide at least general notice of that 
requirement.  VA must also provide examples of the types of 
medical and lay evidence that the claimant may submit (or ask 
the Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation.  Id. 

In this case, the Board acknowledges that the VCAA letters 
sent to the veteran do  not meet the requirements of Vazquez-
Flores and are not sufficient as to content and timing, 
creating a presumption of prejudice.  Nonetheless, such 
presumption has been overcome for the reasons discussed 
below.   

In this case, the veteran was provided with correspondence 
regarding what was needed to support his claims.  
Specifically, a May 2004 notice letter instructed him to 
submit evidence showing that his service-connected 
disabilities had worsened.  Moreover, information regarding 
specific diagnostic codes was included in statements of the 
case and supplemental statements of the case.  The essentials 
of evaluative rating, which explain that the disability 
evaluations relate to occupational impairment, were also 
included.  

Based on the evidence above, the veteran can be expected to 
understand from the various letters from the RO what was 
needed to support his claims.

Moreover, the veteran demonstrated actual knowledge of what 
was needed to support his claims as reflected in his 
statements made upon VA examination in August 2003.  For 
example, he explained that he had dyspnea with exertion after 
walking one block or climbing one flight of stairs.  This 
demonstrates that he was aware of the need to show how his 
service-connected respiratory disability impacted his daily 
life.  

Based on the above, the notice deficiencies do not affect the 
essential fairness of the adjudication.  Therefore, the 
presumption of prejudice is rebutted.  For this reason, no 
further development is required regarding the duty to notify.

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the veteran was not afforded a VA examination 
with respect to his stomach claim.  However, as stomach 
treatment was not shown in service or for many years 
thereafter, it is determined that an examination is not 
necessary here.  

Additionally, the claims file contains the veteran's post-
service reports of VA and private treatment and examination.  
Moreover, his statements in support of his claim are of 
record.  The Board has carefully reviewed such statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to his claims.  

For the above reasons, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for a skin disorder is denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for bilateral knee patellofemoral syndrome is 
denied.

New and material evidence having not been received, the 
application to reopen a claim of entitlement to service 
connection for depressive disorder with somatic preoccupation 
is denied.

Service connection for GERD is denied.

Service connection for coronary artery disease with 
congestive heart failure is denied.

Service connection for degenerative arthritis of the lumbar 
spine is denied.

A rating in excess of 20 percent for an undiagnosed 
disability manifested by a tingling sensation of the body, 
fatigue, memory loss, and headaches is denied.

A rating in excess of 10 percent for a disability manifested 
by congestion and shortness of breath is denied.


REMAND

The Board finds that additional development is required with 
respect to the veteran's claim of entitlement to TDIU.  

VA regulations indicate that when a veteran's schedular 
rating is less than total (for a single or combination of 
disabilities), a total rating may nonetheless be assigned 
when: 1) if there is only one disability, this disability 
shall be ratable at 60 percent or more; and 2) if there are 
two or more disabilities, at least one disability shall be 
ratable at 40 percent or more, and there must be sufficient 
additional disability to bring the combined rating to 70 
percent or more.  See 38 C.F.R. § 4.16(a).  

In addition to the foregoing, there must be evidence that the 
disabled person is unable to secure or follow a substantially 
gainful occupation.  Id.  Marginal employment is not 
considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the 
procedures set forth in 38 C.F.R. § 4.16(b) for veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
section 4.16(a).

In the present case, the veteran is service-connected for an 
undiagnosed illness manifested by a tingling sensation of the 
body, fatigue, memory loss, and headaches, rated as 20 
percent disabling.  He is also service-connected for a 
disability manifested by congestion and shortness of breath, 
rated as 10 percent disabling.  He has no other service-
connected disabilities.

Based on the above, the veteran does not meet the percentage 
thresholds under 38 C.F.R. § 4.16(a).  Nevertheless, the 
evidence of record raises the possibility that he is unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities.  

Specifically, a VA examiner in August 2003 stated that there 
was no doubt that the veteran's fatigue and headache disorder 
"limited his ability to provide employment."  However, a 
definitive opinion regarding whether the veteran is unable to 
secure and follow a substantially gainful occupation due to 
his service-connected disabilities has not been offered.  
Such an opinion should be obtained in this case.  

Accordingly, the case is REMANDED for the following actions:

1.  A VA examiner should review the 
claims folder and offer an opinion as to 
whether it is at least as likely as not 
that the veteran is unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities.  Any opinion should be 
accompanied by a clear rationale 
consistent with the evidence of record.  

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Statement of 
the Case.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be provided an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


